            Case 1:20-cv-01397-EDK Document 10 Filed 12/01/20 Page 1 of 3




                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS

JULIO ARMANDO BRUNET,                                )
                                                     )
                      Plaintiffs,                    )
                                                     )
       v.                                            )      No. 20-1397C
                                                     )      (Judge Kaplan)
THE UNITED STATES,                                   )
                                                     )
                      Defendant.                     )

                           NOTIFICATION OF TEMPORARY
                  ADMINISTRATIVE SUSPENSION OF BAR MEMBERSHIP

       Undersigned counsel of record for defendant, the United States, respectfully provides this

notice to inform the Court and counsel that from October 5, 2020, through November 23, 2020,

his District of Columbia bar license was administratively suspended. Unbeknownst to the

undersigned counsel, on October 5, 2020, his bar license was placed in administrative suspension

for inadvertent non-payment of this year’s dues. He had not missed a dues payment deadline in

any prior year.

       Upon discovering the administrative suspension, counsel immediately paid the necessary

dues and penalty fee and requested reinstatement, and he was reinstated to active status on

November 23, 2020. On November 25, 2020, he requested that his reinstatement be retroactive,

nunc pro tunc, and on that date he was informed by Member Services for the District of

Columbia Bar that such a request is only granted when a suspension is the result of a “Bar error.”

Because his suspension was not the result of such an error, he was not reinstated retroactively

(although the penalty fee was waived and reimbursed). Member Services for the District of

Columbia Bar also confirmed that the suspension was “administrative and not a disciplinary

matter.”
          Case 1:20-cv-01397-EDK Document 10 Filed 12/01/20 Page 2 of 3




       Counsel has reported this issue to his supervisors and others within the Department of

Justice with experience in these matters, and we have determined to bring this matter to the

Court’s attention. By participating in this case during the period of his administrative

suspension, counsel implicitly represented that his District of Columbia Bar license was active

and that he was authorized to represent the United States at that time (Department attorneys must

maintain an active state-bar license). Counsel wishes to correct this implicit misrepresentation

and extends his sincere apology. He was not aware of the administrative suspension due to

nonpayment of dues and did not intend to mislead the Court or counsel. Counsel greatly regrets

this oversight and has taken steps to ensure that it will not happen in the future.


                                                       Respectfully submitted,


                                                       JEFFREY BOSSERT CLARK
                                                       Acting Assistant Attorney General

                                                       ROBERT E. KIRSCHMAN, JR.
                                                       Director

                                                       s/ L. Misha Prehiem
                                                       L. MISHA PREHIEM
                                                       Assistant Director

                                                       /s/ Michael D. Snyder
                                                       MICHAEL D. SNYDER
                                                       Trial Attorney
                                                       Commercial Litigation Branch
                                                       Civil Division
                                                       U.S. Department of Justice
                                                       P.O. Box 480
                                                       Ben Franklin Station
                                                       Washington, D.C. 20044
                                                       Tel: (202) 616-0842
                                                       Michael.snyder@usdoj.gov

December 1, 2020                                       Attorneys for Defendant


                                                  2
          Case 1:20-cv-01397-EDK Document 10 Filed 12/01/20 Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I hereby certify under penalty of perjury that on this 1st day of December, 2020,

I caused to be placed in the United States mail (first-class, postage prepaid), a copy of

Defendant’s “NOTIFICATION OF TEMPORARY ADMISTRATIVE SUSPENSION OF BAR

MEMBERSHIP” addressed as follows:

                                     The Kingdom of Brunet
                                 Attn: Julio Brunt No. 05079-104
                                  Federal Correctional Complex
                             Nation Mississippi - General Post Office
                                            PO Box 500
                                            Yazoo City
                              United States Minor, Outlying Islands
                                       “Near”: 39194-9998




                                      /s/ Michael D. Snyder




                                                 3
